UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2016 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (99.5%)1 Consumer Discretionary (5.1%) Target Corp. 156,630 10,936 Lear Corp. 67,049 6,823 PVH Corp. 48,826 4,601 Darden Restaurants Inc. 66,735 4,227 Cooper Tire & Rubber Co. 137,748 4,108 General Motors Co. 133,264 3,771 Regal Entertainment Group Class A 154,576 3,407 * Discovery Communications Inc. Class A 118,774 2,997 Carnival Corp. 66,086 2,921 * Isle of Capri Casinos Inc. 149,041 2,730 News Corp. Class B 226,020 2,638 Best Buy Co. Inc. 74,845 2,290 Whirlpool Corp. 13,735 2,289 DR Horton Inc. 68,256 2,149 * Liberty SiriusXM Group Class A 58,530 1,835 Children's Place Inc. 20,317 1,629 * MSG Networks Inc. 89,867 1,378 AMC Entertainment Holdings Inc. 42,613 1,176 Ethan Allen Interiors Inc. 33,628 1,111 American Eagle Outfitters Inc. 66,358 1,057 * Cooper-Standard Holding Inc. 13,200 1,043 Abercrombie & Fitch Co. 55,814 994 Tupperware Brands Corp. 16,947 954 Marriott International Inc. Class A 10,455 695 Rent-A-Center Inc. 56,089 689 Gannett Co. Inc. 46,988 649 Nordstrom Inc. 7,400 282 Consumer Staples (8.6%) Procter & Gamble Co. 271,730 23,007 Wal-Mart Stores Inc. 256,496 18,729 Philip Morris International Inc. 97,887 9,957 JM Smucker Co. 57,778 8,806 Tyson Foods Inc. Class A 126,863 8,473 ConAgra Foods Inc. 161,134 7,704 Dean Foods Co. 396,467 7,172 *,^ Herbalife Ltd. 118,614 6,943 Ingredion Inc. 44,044 5,700 Energizer Holdings Inc. 105,216 5,418 Universal Corp. 59,514 3,436 Ingles Markets Inc. Class A 78,533 2,929 Mondelez International Inc. Class A 28,373 1,291 Fresh Del Monte Produce Inc. 22,443 1,222 PepsiCo Inc. 11,349 1,202 SpartanNash Co. 36,446 1,115 Colgate-Palmolive Co. 14,103 1,032 * Omega Protein Corp. 48,477 969 Walgreens Boots Alliance Inc. 9,400 783 Energy (12.7%) Exxon Mobil Corp. 576,697 54,060 Chevron Corp. 161,402 16,920 Valero Energy Corp. 172,546 8,800 Apache Corp. 149,760 8,337 Tesoro Corp. 101,561 7,609 Rowan Cos. plc Class A 430,423 7,601 ^ Nordic American Tankers Ltd. 504,903 7,013 Ensco plc Class A 688,178 6,682 ^ Ship Finance International Ltd. 429,983 6,338 Schlumberger Ltd. 76,777 6,071 Noble Corp. plc 721,963 5,949 * Newfield Exploration Co. 97,591 4,312 Diamond Offshore Drilling Inc. 167,556 4,077 *,^ EP Energy Corp. Class A 594,621 3,080 PBF Energy Inc. Class A 119,958 2,853 DHT Holdings Inc. 439,907 2,213 Scorpio Tankers Inc. 499,449 2,098 Teekay Tankers Ltd. Class A 634,275 1,890 Transocean Ltd. 145,328 1,728 Devon Energy Corp. 45,215 1,639 ^ Frontline Ltd. 204,062 1,606 Atwood Oceanics Inc. 114,522 1,434 *,^ Seadrill Ltd. 440,832 1,428 * TETRA Technologies Inc. 199,655 1,272 Cimarex Energy Co. 7,308 872 * McDermott International Inc. 145,119 717 Energen Corp. 14,591 703 * RPC Inc. 44,973 698 * Par Pacific Holdings Inc. 45,146 692 * Sanchez Energy Corp. 96,092 678 * Laredo Petroleum Inc. 64,384 675 Occidental Petroleum Corp. 8,752 661 Overseas Shipholding Group Inc. Class A 60,148 661 Alon USA Energy Inc. 88,984 577 Financials (28.6%) JPMorgan Chase & Co. 568,212 35,309 * Berkshire Hathaway Inc. Class B 180,935 26,198 Bank of America Corp. 1,785,047 23,688 Citigroup Inc. 523,134 22,176 Wells Fargo & Co. 417,834 19,776 Bank of New York Mellon Corp. 306,585 11,911 Travelers Cos. Inc. 95,600 11,380 Capital One Financial Corp. 172,553 10,959 Aflac Inc. 149,667 10,800 Prudential Financial Inc. 148,825 10,617 Discover Financial Services 172,477 9,243 PNC Financial Services Group Inc. 104,055 8,469 Fifth Third Bancorp 466,624 8,208 Hospitality Properties Trust 277,524 7,993 Ameriprise Financial Inc. 88,191 7,924 Government Properties Income Trust 334,718 7,719 Nasdaq Inc. 117,876 7,623 US Bancorp 187,742 7,572 Navient Corp. 621,454 7,426 Assured Guaranty Ltd. 283,844 7,201 Gaming and Leisure Properties Inc. 207,406 7,151 American Express Co. 116,088 7,053 Lexington Realty Trust 606,257 6,129 VEREIT Inc. 602,065 6,105 * Walker & Dunlop Inc. 254,005 5,786 DuPont Fabros Technology Inc. 116,570 5,542 Unum Group 173,370 5,511 SunTrust Banks Inc. 127,542 5,239 Mack-Cali Realty Corp. 179,709 4,852 CBL & Associates Properties Inc. 510,329 4,751 Universal Insurance Holdings Inc. 243,380 4,522 GEO Group Inc. 123,004 4,204 Hartford Financial Services Group Inc. 93,565 4,152 Apple Hospitality REIT Inc. 212,867 4,004 * INTL. FCStone Inc. 143,113 3,905 Heritage Insurance Holdings Inc. 291,905 3,494 Great Western Bancorp Inc. 109,183 3,444 WP Glimcher Inc. 300,888 3,367 * Flagstar Bancorp Inc. 124,030 3,028 Select Income REIT 111,408 2,895 Macerich Co. 32,099 2,741 Summit Hotel Properties Inc. 196,196 2,598 Communications Sales & Leasing Inc. 84,503 2,442 WP Carey Inc. 34,096 2,367 Primerica Inc. 39,153 2,241 Regions Financial Corp. 259,420 2,208 Ryman Hospitality Properties Inc. 40,719 2,062 Maiden Holdings Ltd. 137,547 1,684 Piedmont Office Realty Trust Inc. Class A 74,400 1,603 NorthStar Realty Finance Corp. 105,411 1,205 * E*TRADE Financial Corp. 42,899 1,008 Care Capital Properties Inc. 29,299 768 Outfront Media Inc. 30,257 731 American International Group Inc. 13,117 694 United Fire Group Inc. 16,197 687 Assurant Inc. 7,900 682 Goldman Sachs Group Inc. 4,587 681 Global Net Lease Inc. 84,541 672 Monmouth Real Estate Investment Corp. 49,381 655 Hanover Insurance Group Inc. 7,607 644 Sunstone Hotel Investors Inc. 49,267 595 Health Care (10.9%) Johnson & Johnson 338,899 41,108 Pfizer Inc. 562,374 19,801 Merck & Co. Inc. 212,244 12,227 Baxter International Inc. 205,379 9,287 * HCA Holdings Inc. 106,713 8,218 * Express Scripts Holding Co. 103,722 7,862 Medtronic plc 86,443 7,501 Bristol-Myers Squibb Co. 96,451 7,094 Aetna Inc. 56,311 6,877 Anthem Inc. 51,993 6,829 * Quintiles Transnational Holdings Inc. 74,854 4,890 Eli Lilly & Co. 51,929 4,089 * Charles River Laboratories International Inc. 29,700 2,449 * WellCare Health Plans Inc. 22,742 2,440 Amgen Inc. 14,500 2,206 * INC Research Holdings Inc. Class A 55,800 2,128 * Orthofix International NV 25,828 1,095 Abbott Laboratories 17,593 692 * Emergent BioSolutions Inc. 20,775 584 Industrials (10.0%) General Electric Co. 1,149,164 36,176 Delta Air Lines Inc. 212,701 7,749 BWX Technologies Inc. 206,080 7,372 Global Brass & Copper Holdings Inc. 249,871 6,819 Comfort Systems USA Inc. 195,040 6,352 Masco Corp. 202,787 6,274 * JetBlue Airways Corp. 377,539 6,252 General Cable Corp. 453,807 5,768 Owens Corning 106,447 5,484 * ACCO Brands Corp. 524,094 5,414 * Spirit AeroSystems Holdings Inc. Class A 115,741 4,977 SkyWest Inc. 177,149 4,687 Briggs & Stratton Corp. 204,825 4,338 L-3 Communications Holdings Inc. 29,277 4,295 GATX Corp. 90,927 3,998 Alaska Air Group Inc. 66,313 3,865 United Technologies Corp. 27,219 2,791 Ennis Inc. 135,108 2,591 * Aegion Corp. Class A 120,869 2,358 Universal Forest Products Inc. 19,890 1,844 Southwest Airlines Co. 32,699 1,282 * Wabash National Corp. 56,915 723 Quad/Graphics Inc. 30,931 720 ^ American Railcar Industries Inc. 17,476 690 Union Pacific Corp. 7,758 677 Huntington Ingalls Industries Inc. 4,022 676 West Corp. 33,879 666 Information Technology (9.6%) Cisco Systems Inc. 379,527 10,889 Intel Corp. 318,743 10,455 HP Inc. 765,859 9,611 Computer Sciences Corp. 161,180 8,003 SYNNEX Corp. 81,431 7,721 * Advanced Micro Devices Inc. 1,487,185 7,644 * Tech Data Corp. 100,727 7,237 Avnet Inc. 173,768 7,039 Booz Allen Hamilton Holding Corp. Class A 233,000 6,906 * Sykes Enterprises Inc. 214,360 6,208 NVIDIA Corp. 130,637 6,141 Oracle Corp. 143,966 5,892 CDW Corp. 144,824 5,805 * NeoPhotonics Corp. 563,782 5,373 * Sigma Designs Inc. 713,968 4,591 EarthLink Holdings Corp. 514,300 3,291 * Cirrus Logic Inc. 79,466 3,082 Leidos Holdings Inc. 63,504 3,040 * Extreme Networks Inc. 638,887 2,166 * NETGEAR Inc. 45,264 2,152 * First Data Corp. Class A 175,131 1,939 * CACI International Inc. Class A 20,449 1,849 * NCR Corp. 39,289 1,091 QUALCOMM Inc. 17,587 942 * Sanmina Corp. 15,987 429 Materials (2.9%) Steel Dynamics Inc. 300,178 7,354 LyondellBasell Industries NV Class A 77,154 5,742 Commercial Metals Co. 339,159 5,732 Cabot Corp. 114,720 5,238 Dow Chemical Co. 99,155 4,929 Avery Dennison Corp. 58,032 4,338 International Paper Co. 42,779 1,813 * AK Steel Holding Corp. 299,901 1,397 Schnitzer Steel Industries Inc. 67,400 1,186 * Ryerson Holding Corp. 43,359 759 * Kraton Performance Polymers Inc. 24,700 690 Rayonier Advanced Materials Inc. 22,000 299 Telecommunication Services (3.9%) AT&T Inc. 587,575 25,389 Verizon Communications Inc. 204,613 11,426 CenturyLink Inc. 304,368 8,830 * T-Mobile US Inc. 115,603 5,002 * Cincinnati Bell Inc. 636,851 2,910 Utilities (7.2%) Edison International 130,795 10,159 PPL Corp. 263,122 9,933 Public Service Enterprise Group Inc. 199,058 9,278 FirstEnergy Corp. 264,203 9,223 Entergy Corp. 109,979 8,947 CenterPoint Energy Inc. 352,696 8,465 NRG Energy Inc. 518,927 7,779 NiSource Inc. 291,289 7,725 UGI Corp. 168,004 7,602 Duke Energy Corp. 73,720 6,324 AES Corp. 319,849 3,992 MDU Resources Group Inc. 113,581 2,726 ONE Gas Inc. 40,905 2,724 Great Plains Energy Inc. 43,251 1,315 Southwest Gas Corp. 11,415 898 NextEra Energy Inc. 5,004 652 Total Common Stocks (Cost $1,231,337) Coupon Temporary Cash Investments (1.6%)1 Money Market Fund (1.6%) 2,3 Vanguard Market Liquidity Fund 0.538% 21,070,755 21,071 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.476% 8/17/16 400 400 4,5 Federal Home Loan Bank Discount Notes 0.486% 8/24/16 100 100 Total Temporary Cash Investments (Cost $21,571) Total Investments (101.1%) (Cost $1,252,908) Other Assets and Liabilities-Net (-1.1%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $16,614,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $18,021,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). U.S. Value Fund The following table summarizes the market value of the fund's investments as of June 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,345,992 — — Temporary Cash Investments 21,071 500 — Futures Contracts—Assets 1 69 — — Total 1,367,132 500 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 61 6,375 73 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2016, the cost of investment securities for tax purposes was $1,253,214,000. Net unrealized appreciation of investment securities for tax purposes was $114,349,000, consisting of unrealized gains of $162,568,000 on securities that had risen in value since their purchase and $48,219,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Value Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (98.7%) Consumer Discretionary (11.0%) * Amazon.com Inc. 15,530 11,114 Las Vegas Sands Corp. 248,112 10,790 Ralph Lauren Corp. Class A 88,753 7,954 SES SA Class A 344,256 7,436 * DISH Network Corp. Class A 125,134 6,557 Aramark 172,269 5,757 Nordstrom Inc. 127,242 4,842 Signet Jewelers Ltd. 58,591 4,829 * TripAdvisor Inc. 73,684 4,738 * Chipotle Mexican Grill Inc. Class A 11,350 4,571 * Kate Spade & Co. 188,920 3,894 Expedia Inc. 35,810 3,807 * LifeLock Inc. 239,196 3,782 * Restoration Hardware Holdings Inc. 122,436 3,511 Sky plc 271,461 3,081 Delphi Automotive plc 46,391 2,904 * Norwegian Cruise Line Holdings Ltd. 66,500 2,649 * Global Brands Group Holding Ltd. 26,404,000 2,319 Sands China Ltd. 645,600 2,186 Melco Crown Entertainment Ltd. ADR 147,900 1,861 John Wiley & Sons Inc. Class A 33,700 1,758 Advance Auto Parts Inc. 8,854 1,431 Fiat Chrysler Automobiles NV 198,648 1,226 Consumer Staples (1.6%) British American Tobacco plc 120,632 7,850 ^ Coty Inc. Class A 129,300 3,361 Whole Foods Market Inc. 102,888 3,294 Energy (11.4%) Pioneer Natural Resources Co. 95,029 14,369 Anadarko Petroleum Corp. 194,100 10,336 Halliburton Co. 227,074 10,284 ^ Golar LNG Ltd. 594,107 9,209 Cabot Oil & Gas Corp. 294,357 7,577 Canadian Natural Resources Ltd. 245,296 7,562 Marathon Oil Corp. 438,853 6,587 Suncor Energy Inc. 227,219 6,301 Helmerich & Payne Inc. 78,233 5,252 * Diamondback Energy Inc. 57,237 5,221 * Southwestern Energy Co. 362,561 4,561 QEP Resources Inc. 229,300 4,043 * Cobalt International Energy Inc. 2,327,282 3,118 HollyFrontier Corp. 128,077 3,044 Hess Corp. 49,800 2,993 * Karoon Gas Australia Ltd. 2,061,949 2,000 *,^ Trican Well Service Ltd. 868,496 1,660 National Oilwell Varco Inc. 47,123 1,586 Energen Corp. 13,300 641 PrairieSky Royalty Ltd. 5,103 95 Financials (20.6%) MetLife Inc. 491,802 19,589 Citigroup Inc. 366,311 15,528 American Tower Corporation 126,567 14,379 PNC Financial Services Group Inc. 158,579 12,907 * Markit Ltd. 362,232 11,809 Principal Financial Group Inc. 280,962 11,550 Raymond James Financial Inc. 226,201 11,152 Arthur J Gallagher & Co. 209,274 9,962 JPMorgan Chase & Co. 148,400 9,222 American International Group Inc. 174,167 9,212 M&T Bank Corp. 74,544 8,813 Bank of America Corp. 634,144 8,415 Torchmark Corp. 115,972 7,169 Unum Group 203,032 6,454 Host Hotels & Resorts Inc. 395,400 6,410 STORE Capital Corp. 217,200 6,397 Columbia Property Trust Inc. 275,339 5,892 * Synchrony Financial 163,860 4,142 Legg Mason Inc. 134,902 3,978 * MGIC Investment Corp. 446,410 2,656 Boston Properties Inc. 19,500 2,572 *,^ LendingClub Corp. 583,529 2,509 * Santander Consumer USA Holdings Inc. 155,507 1,606 * OneMain Holdings Inc. Class A 30,548 697 Health Care (19.0%) *,^ TherapeuticsMD Inc. 4,166,790 35,418 Merck & Co. Inc. 339,470 19,557 * Allergan plc 77,675 17,950 * Mylan NV 327,115 14,144 Bristol-Myers Squibb Co. 161,534 11,881 Eisai Co. Ltd. 188,182 10,456 McKesson Corp. 41,059 7,664 AstraZeneca plc ADR 230,346 6,954 * Portola Pharmaceuticals Inc. 288,488 6,808 * TESARO Inc. 75,900 6,379 Teva Pharmaceutical Industries Ltd. ADR 125,000 6,279 * Alder Biopharmaceuticals Inc. 250,172 6,247 * Coherus Biosciences Inc. 350,939 5,927 * Envision Healthcare Holdings Inc. 218,500 5,543 * Biogen Inc. 17,753 4,293 * Cepheid 134,900 4,148 * MEDNAX Inc. 39,300 2,847 * Senseonics Holdings Inc. 684,488 2,690 *,^ Novavax Inc. 277,200 2,015 Industrials (8.5%) *,^ XPO Logistics Inc. 421,123 11,059 CSX Corp. 345,625 9,014 * Genesee & Wyoming Inc. Class A 116,837 6,887 Eaton Corp. plc 97,658 5,833 Sanwa Holdings Corp. 576,700 5,212 * Builders FirstSource Inc. 433,700 4,879 * United Continental Holdings Inc. 114,419 4,696 American Airlines Group Inc. 148,951 4,217 * Clean Harbors Inc. 73,489 3,829 * Generac Holdings Inc. 105,745 3,697 * Avis Budget Group Inc. 109,100 3,516 Norfolk Southern Corp. 30,000 2,554 Zumtobel Group AG 210,017 2,549 * IHS Inc. Class A 20,627 2,385 * Swift Transportation Co. 152,195 2,345 United Parcel Service Inc. Class B 21,600 2,327 * WESCO International Inc. 45,172 2,326 Sulzer AG 18,994 1,651 Macquarie Infrastructure Corp. 12,118 897 Information Technology (16.9%) Cisco Systems Inc. 547,189 15,699 * Envestnet Inc. 318,066 10,595 * Alphabet Inc. Class C 14,601 10,105 *,^ Quotient Technology Inc. 745,689 10,000 *,^ SunPower Corp. Class A 611,197 9,467 * First Solar Inc. 192,505 9,333 * Alliance Data Systems Corp. 41,940 8,217 Lam Research Corp. 97,643 8,208 * Alphabet Inc. Class A 10,928 7,688 Sumco Corp. 1,189,305 7,564 *,^ Mobileye NV 151,919 7,009 Samsung Electronics Co. Ltd. 5,263 6,552 * Blackhawk Network Holdings Inc. 160,963 5,391 *,^ Gogo Inc. 604,017 5,068 * Mellanox Technologies Ltd. 100,890 4,839 Western Digital Corp. 96,600 4,565 * ARRIS International plc 198,545 4,161 Skyworks Solutions Inc. 60,460 3,826 * Qorvo Inc. 67,178 3,712 * Micron Technology Inc. 233,548 3,214 * Synaptics Inc. 58,326 3,135 Silicon Motion Technology Corp. ADR 65,300 3,121 * Twitter Inc. 177,294 2,998 Nintendo Co. Ltd. 13,727 1,959 Cypress Semiconductor Corp. 128,005 1,350 * SunEdison Semiconductor Ltd. 48,558 288 Materials (4.2%) Reliance Steel & Aluminum Co. 113,619 8,737 Celanese Corp. Class A 132,844 8,695 CF Industries Holdings Inc. 290,280 6,996 CRH plc 135,521 3,990 Bemis Co. Inc. 46,200 2,379 ^ Norbord Inc. 97,577 1,908 Monsanto Co. 18,300 1,892 * Louisiana-Pacific Corp. 97,513 1,692 * Constellium NV Class A 313,009 1,468 Cabot Corp. 31,023 1,417 Other (0.2%) *,1 Allstar Co-Invest LLC Private Placement NA 1,565 Telecommunication Services (1.1%) Verizon Communications Inc. 109,515 6,115 * T-Mobile US Inc. 105,000 4,544 Utilities (4.2%) PG&E Corp. 211,461 13,517 Exelon Corp. 299,657 10,895 OGE Energy Corp. 198,200 6,491 * Calpine Corp. 434,368 6,407 Pattern Energy Group Inc. Class A 83,913 1,927 Total Common Stocks (Cost $913,875) Preferred Stocks (0.7%) *,2 Lithium Technologies Inc. Pfd. (Cost $5,828) 1,195,700 Coupon Temporary Cash Investments (4.4%) Money Market Fund (4.0%) 3,4 Vanguard Market Liquidity Fund 0.538% 37,226,713 37,227 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) RBS Securities, Inc. (Dated 6/30/16, Repurchase Value $3,700,000, collateralized by U.S. Treasury Note/Bond 2.625%, 11/15/20, with a value of $3,776,000) 0.400% 7/1/16 3,700 3,700 Total Temporary Cash Investments (Cost $40,927) Total Investments (103.8%) (Cost $960,630) Other Assets and Liabilities-Net (-3.8%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $28,333,000 1 Restricted security represents 0.2% of net assets. Shares not applicable for this private placement. 2 Restricted security represents 0.7% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $37,227,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures Capital Value Fund contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
